Citation Nr: 1621610	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-10 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition as a helpless child of the Veteran for purposes of VA benefits.  


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to December 1964.  He died in September 1993.  The appellant is his daughter. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

The Board notes that the appellant initiated an appeal of a denial of a claim to reopen a previously denied claim for entitlement to benefits under 38 U.S.C. § 1805 for a child born with spina bifida.  In response to her notice of disagreement, she was provided a statement of the case in April 2015.  In the cover letter sent with the statement of the case, she was informed of the requirement that she submit a substantive appeal to perfect her appeal.  She did not do so.  The Board has therefore concluded that she is not seeking appellate action respect to that issue at this time.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  
 

REMAND

The appellant contends, in effect, that she was permanently incapable of self-support prior to the age of 18, notwithstanding subsequent employment.  

The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. § 3.57 (2015).

The appellant was born in February 1970.  She reached the age of 18 in February 1988.  In her July 2012 application for DIC benefits, the appellant stated that she became incapacitated in the fall of 1983, and that she was in receipt of TRICARE for life.  

In the course of appeal, the appellant has stated that she received dependent medical treatment at Eaker Air Force Base, in Blytheville, Arkansas, including through TRICARE, prior to the death of her father.  She reported that subsequent to his death she received care through the State of Missouri Medicaid program.  It does not appear that appropriate efforts were undertaken to obtain records from these sources.  Hence, further development is required.  

In August 2014 the Veteran submitted a May 2014 letter from Soldier Branch Program, Department of the Army, to a member of Congress.  The letter indicates that the appellant was entitled to an I.D. card based on an approved incapacitation determination completed in 1990.  The letter further states that a dependency determination must be approved by the Defense Finance and Accounting Services (DFAS) every four years to obtain a new I.D. card, and that the appellant was most recently approved by a dependency determination in 2012.   The letter advised that military records could be obtained from the National Archives and Records Administration (NARA), 1 Archives Drive, St. Louis, Missouri  63138.    

These records of service department findings of incapacitation are also relevant to the claim, and a review of the record discloses that these records were not subsequently sought from the NARA.  Hence, these records should be sought from the NARA.   

Additionally, the appellant has asserted that there pertinent Social Security records beginning in 1996, whereas records obtained from the Social Security Administration (SSA) reflect an application for benefits beginning in April 2002.  A single administrative effort was made in January 2014 to obtain these records.  Additional efforts should be undertaken to obtain SSA records from 1996 onward until further efforts would be futile.  

Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own support. 38 C.F.R. § 3.356(b)(1) (2015).

The appellant has made assertions of incapacity to work and never having been gainfully employed, and has presented evidence inclusive of a police report to the effect that another person used her identity both to steal funds from a third party and to work under her name.  In January 2014 she provided a copy of an OSAID earnings report reflecting earnings over several years under her name and Social Security number which she reports she did not earn, as indicated by "no" which she hand-wrote over those sections of the earnings report reflecting earnings which she reports were not earned by her.  Her application for Social Security disability benefits in April 2002, however, appears to contradict some of those assertions.  Hence, a social and industrial survey is warranted to try to ascertain whether she worked in the positions listed in the OSAID earnings report under her name and Social Security number.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Ask the appellant to submit any documentation she has supporting her contention that she became totally incapable of self-support prior to the age of 18.  She should also be requested to provide VA with the identifying information and any necessary authorization of any outstanding evidence that she would like VA to obtain on her behalf.

2.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the appellant's claim.  This should include appropriate efforts to obtain outstanding records of medical care at the Eaker Air Force Base, in Blytheville, Arkansas, and other treatment received by the appellant through TRICARE, and records of treatment received through the State of Missouri Medicaid program.  

3.  Additional efforts should be made to obtain records from the Social Security Administration for the period from 1996 to 2002.  

4.  All records from to the Department of the Army incapacitation determinations for the appellant completed from 1990 up to the present should be sought from the National Archives and Records Administration (NARA), 1 Archives Drive, St. Louis, Missouri  63138.    

5.  Then, a Social and Industrial Survey should be performed for the purpose of determining the nature of any jobs performed by the appellant and the amount of income earned in those jobs.  For this purpose, the surveyor should contact all employers listed on the copy of an OSAID earnings report (associated with the record in January 2014) which are listed as employers of the appellant, with the appellant matched by both name and Social Security number.  (Some of the earnings are under other names, and those employers should not be questioned.)  Appropriate authorizations should be obtained for this purpose.  

6.  The RO or AMC should also undertake any other indicated development.  

7.  Then, the RO or AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she should be furnished an appropriate supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

